Title: From John Adams to James Warren, 7 June 1775
From: Adams, John
To: Warren, James


     
      Phyladelphia June 7. 1775
      Dear Sir
     
     We have been puzzled to discover, what we ought to do, with the Canadians and Indians. Several Persons, have been before the Congress who have lately been in the Province of Canada, particularly Mr. Brown and Mr. Price, who have informed us that the French are not unfriendly to us. And by all that we can learn of the Indians, they intend to be neutral.
     But whether We Should march into Canada with an Army Sufficient to break the Power of Governor Carlton, to overawe the Indians, and to protect the French has been a great Question. It Seems to be the general Conclusion that it is best to go, if We can be assured that the Canadians will be pleased with it, and join.
     The Nations of Indians inhabiting the Frontiers of the Colonies, are numerous and warlike. They seem disposed to Neutrality. None have as yet taken up the Hatchet against us; and We have not obtained any certain Evidence that Either Carlton or Johnson, have directly attempted to persuade them to take up the Hatchet. Some Suspicious Circumstances there are.
     The Indians are known to conduct their Wars, So entirely without Faith and Humanity, that it would bring eternal Infamy on the Ministry throughout all Europe, if they should excite these Savages to War. The French disgraced themselves last War, by employing them. To let loose these blood Hounds to scalp Men, and to butcher Women and Children is horrid. Still it is Such Kind of Humanity and Policy as we have experienced, from the Ministry.
    